Response to Petition eor Re-Hearing by
Judge Barker.
In answer to an argument presented for the first time in the petition for rehearing, we add to the opinion this:
If it be alleged and proven that a message, if sent or delivered with dne diligence, would result in a sale of property or in securing property or employment or other thing of value, and, on account of the failure or delay in sending or delivery of the telegram, the plaintiff has sustained loss or damage which he would not otherwise have suffered, he may recover from the telegraph company such damages as were the natural and proximate result of its negligence in failing to send or deliver the message with reasonable diligence. Or, to put it in another way, if an offer, direction, or proposition in a telegram is to do or not do a certain thing, and it be alleged and proven that on account of the negligence of the company the telegram was not sent or delivered with reasonable diligence, the company will be liable for the loss or damage sustained that resulted from its negligence. In such a case evidence that the sendee would have acted on the offer, direction, or proposition contained -in the telegram if it had been received, would, be competent to show in connection with other testimony the amount of loss or damage.
But that is not this case. Here the action was based entirely upon the proposition that the telegram sent by the Cotton Oil Company was an acceptance of an *860offer máde it, and hence closed the contract. It was sought to recover as damages the amount that would have been realized if the sale contemplated in the telegram had been consummated. As the cause of action was rested on this proposition, it. follows that, if the telegram sent by the Cotton Oil Company did not close the contract, it cannot recover as damages the sum it would have realized as profit if the contract had been closed.
Petition for rehearing overruled.